DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/03/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8, 15, and 22, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 8-9, 15-16, 22 and 23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rao et al. (US 2019/0239112 A1).
Regarding claims 1, 8, and 15, Rao discloses a method of wireless communication by a source user equipment (UE), comprising:
a memory; 
a transceiver; and
one or more processors operatively coupled with the memory and the transceiver, the one or more processors being configured to:
generating sidelink bearer information corresponding to a quality of service (QoS) for a direct unicast communication between the source UE and a destination UE (par.[0057] discloses unicast or broadcast communications, par.[0069 – 0070] discloses configuring sidelink radio bearers (SL-RBs) with QoS requirements and upper layer based on “the UE capability e.g., number of CCs supported for parallel transmission), Pro-se Per Packet Priority (PPPP) index, QoS requirements (e.g. packet delay bound (PDB), reliability requirement, data rate), Destination ID (e.g. V2X service ID, Rx UE ID), reported CBR and channel quality indicator (CQI) measurements of the CCs/channels”. Par.[0073] discloses that the Transmitting UE, e.g. “a source UE”, that sends destination ID, QoS requirements etc. to the RAN nodes, e.g. “base station”, that allows the base station to configure bearers which will be discussed below, par.[0094]);
transmitting a QoS profile to a base station (BS), the QoS profile being indicative of the sidelink bearer information (par.[0086 - 0087] which recites, in part, “Here, the PPPP value may represent the QoS requirement for a given service.  For example, a PPPP=1 may require traffic handling with highest priority and lowest Packet Delay Bound (PDB)”, par.[0124] discloses that a transmitting UE sends UE-Info which includes PPPP, and as discussed above the PPPP refers to a QoS that is needed for a service between transmitting and receiving UEs, fig.8. That is, the SL-UE Info contains a PPPP, e.g. “QoS” profile (par.[0070 - 0071] which recites, in part, “Note that the QoS requirements can be indicated in terms of QoS flow Indicator (QFI), V2X QoS flow Indicator (VQI), PPPP or PPPR.). and par.[0086] which recites, in part, “The V2X services with URLLC requirements can be mapped to certain Pro-Se per packet priority (PPPP) values associated with one or multiple SL-RBs”);

receiving radio resource control information (RRC) information from the BS (par.[0125] discloses the transmission RRC connection reconfiguration, fig.8 element 804), wherein the RRC information includes sidelink information identified by the BS for establishing a direct communication link based on the QoS profile and the at least one of the source UE information and the destination UE information (par.[0125] which recites, in part, “The RAN (gNB) configures the SL-RBs and CCs for sidelink transmission (with and without PD).  In some embodiments, the RAN configures the SL-RBs and CCs for sidelink transmission (with and without PD) by transmitting configuration information”); and
transmitting a unicast signal to the destination UE based on the sidelink information (fig.7 – 8 which teaches that the Tx mobile V-UE(a) performs unicast sidelink communications with a Rx mobile V-UE(B) using the resources negotiated in previous steps and after the activation of the resources by the base station. Furthermore, the disclosure teaches that the V-UE(a) may perform Packet Duplication over multiple Component Carriers (CC’s) to a V-UE(b) which takes advantage of diversity in the signal quality on different component carriers. Par.[0056 – 0057] discloses that PC5 sidelink can be used for unicast or broadcast transmissions).

Regarding claims 2, 9, 16, and 23, Rao discloses wherein the QoS profile includes information relating to at least one of a packet error/loss rate, a packet delay budget, a peak data rate, a spectral efficiency, or a jitter value (par.[0071] which recites, 

Regarding claim 22, Rao discloses a method of wireless communication by a base station (BS), comprising:
receiving, a quality of (QoS) profile from a source user equipment (UE) (figs.8, par.[0124] discloses the Tx UE transmit SL UE info to the gNodeB), the QoS profile being indicative of sidelink bearer information generated by the source UE based, at least in part, on a quality of service (QoS) for a direct unicast communication between the source UE and a destination UE (par.[0057] discloses unicast or broadcast communications, par.[0069 – 0070] discloses configuring sidelink radio bearers (SL-RBs) with QoS requirements and upper layer information, e.g. V2X Pro-Se Per Packet Priority Mapping, e.g. “PPPP mapping” which is available at the RAN nodes. Par.[0071] discloses that the RAN nodes allocate resources based on “the UE capability e.g., number of CCs supported for parallel transmission), Pro-se Per Packet Priority (PPPP) index, QoS requirements (e.g. packet delay bound (PDB), reliability requirement, data rate), Destination ID (e.g. V2X service ID, Rx UE ID), reported CBR and channel quality indicator (CQI) measurements of the CCs/channels”. Par.[0073] discloses that the Transmitting UE, e.g. “a source UE”, that sends destination ID, QoS requirements etc. to the RAN nodes, e.g. “base station”, that allows the base station to configure bearers which will be discussed below, par.[0094]);

identifying radio resource control (RRC) information for a direct communication link between the source UE and a destination UE based on at least one of the QoS profile, the source UE information, or the destination UE information (fig.8 discloses that the gNodeB transmits the RRC connection reconfig which recites, in part, “The RAN (gNB) configures the SL-RBs and CCs for sidelink transmission (with and without PD).  In some embodiments, the RAN configures the SL-RBs and CCs for sidelink transmission (with and without PD) by transmitting configuration information.  The SL-RB configuration mapping (i.e. SL-RB-to-LCIDs, LCID-to-CCs) to support PD and multi-CC transmissions is provided to Tx UE and Rx UE”).
transmitting the RRC information to the source UE (fig.8 discloses that the gNodeB transmits the RRC information to the mobile devices).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 7, 11, 14, 18, 21, 25 and 29, is/are rejected under 35 U.S.C. 103 as being unpatentable over Rao as applied to claim 1 and others above, in view of Faurie et al. (US 2018/0332585 A1).

Regarding claims 4, 11, 18, and 25, Rao discloses that the source UE information comprises a UE-ID but does not disclose the source UE information includes a source UE layer-2 (L2) identification (ID) or a physical address of the source UE; and 
the destination UE information includes a destination UE L2 ID, a physical address of a destination UE, or a destination index.

the destination UE information includes a destination UE L2 ID, a physical address of a destination UE, or a destination index (par.[0110 - 0111]).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the methods as discussed in Rao, with the methods as discussed in Faurie. The motivation/suggestion would have been to provide a methodology for allowing the access network to provide or rather establish the D2D link between a two devices.  

Regarding claims 7, 14, 21, 29, Faurie discloses transmitting/receiving a buffer status report to the BS for requesting resources, wherein the buffer status report includes at least one of a destination index, a logical channel group ID, or a buffer size (par.[0110 – 0111]).

Claims 5, 12, 19, and 26, is/are rejected under 35 U.S.C. 103 as being unpatentable over Rao as applied to claims 1, 8, and 15, and further in view of Wang et al. (US 2020/0015145 A1).
Regarding claims 5, 12, 19, and 26, Rao discloses the method of claims 1, 8, and 15, which discloses transmitting sidelink bearer information, but does not explicitly disclose, wherein the sidelink bearer information includes a sidelink bearer ID.
 a radio bearer (RB) identity, packet data convergence protocol (PDCP) and radio link control (RLC) configuration information”).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the methods as discussed in Rao, with a radio bearer ID as discussed in Wang. The motivation/suggestion would have been to develop a method of connecting devices over a direct radio bearer efficiently and low overhead. 

	Claims 6, 13, 20 and 28, is/are rejected under 35 U.S.C. 103 as being unpatentable over Rao as applied to claims 1, 8, and 15, and further in view of Zhang et al. (US 2011/0206094 A1).
	Regarding claims 6, 13, 20, and 28, the disclosure of Rao teaches the method of claims 1, 8, and 15. Rao also discloses that the base station transmits RRC information to the mobile device, however, the disclosure does not teach wherein the RRC information further comprises a mapping from the sidelink bearer ID to a logical channel group based on the QoS profile.
	In an analogous art, Zhang discloses wherein the RRC information further comprises a mapping from the sidelink bearer ID to a logical channel group based on 
	It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the methods discussed in Rao, with the methods as discussed in Zhang. The motivation/suggestion would have been to improve QoS class granularity. 

Claims 6, 13, 20, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rao as applied to claims 1, 8, and 15, and further in view of Babaei et al. (US 2017/0353972 A1).
Regarding claim 6, 13, 20, and 28, the disclosure Rao teaches the method of claims 1, 8, and 15. Rao also discloses that the base station transmits RRC information to the mobile device, however, the disclosure does not teach wherein the RRC information further comprises a mapping from the sidelink bearer ID to a logical channel group based on the QoS profile.
	In an analogous art, Rao discloses wherein the RRC information further comprises a mapping from the sidelink bearer ID to a logical channel group based on the QoS profile (par.[0285] which discloses that the UE transmits a QCI to a base station, which forwards the message to an MME. The MME maps the bearer ID to a logical channel based on the QCI that was received).
	It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the methods discussed in Rao, with the methods . 

	Claims 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rao as applied to claims 29, and further in view of Kim et al. (US 2017/0245245 A1).
	Regarding claim 30, the disclosure of Rao teaches the transmission of the buffer status report, see figs.5 and 10, but does not explicitly disclose receiving a plurality of buffer status reports each having a different logical channel group ID from a plurality of UEs.
	In an analogous art, Kim discloses receiving a plurality of buffer status reports each having a different logical channel group ID from a plurality of UEs (par.[0223 – 0224] and fig.8(a) wherein the LCG are different for a plurality of UE).
It would have been obvious to one of ordinary skill in the at the time of the filing of the instant application to apply the methods as discussed in Rao, with the methods as discussed in Kim. The motivation/suggestion would have been to prevent resource shortage due to increase with traffic.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339.  The examiner can normally be reached on M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMAAL HENSON
Primary Examiner
Art Unit 2411



/JAMAAL HENSON/           Primary Examiner, Art Unit 2411